 

Exhibit 10.20

 

 

REDACTED

 

Certain identified information, indicated by [***], has been excluded from the
exhibit because it is both (i) not material and (ii) would likely cause
competitive harm if publicly disclosed.

 

THIS THIRD AMENDMENT (this “Third Amendment”) to the Development and Option
Agreement dated January 1, 2018 (the “Original Agreement”), is entered into by
and between CureVac AG, a German stock corporation with offices at
Paul-Ehrlich-Strasse 15, 72076 Tubingen, Germany (“CureVac”), and Arcturus
Therapeutics Inc., a Delaware corporation with offices at 10628 Science Center
Drive #200, San Diego, CA 92121, USA (“Arcturus”; each of CureVac and Arcturus
individually a “Party” and together the “Parties”) as of July 26, 2019 (the
“Third Amendment Date”).

RECITALS

WHEREAS, the Parties have previously amended the Original Agreement by (i) a
first amendment dated May 3, 2018 (the “First Amendment”) and (ii) a second
amendment amending and restating the First Amendment in its entirety dated
September 28, 2018 (the “Second Amendment”; the Original Agreement, as amended
to the date hereof by the First Amendment and the Second Amendment, being
referred to as the “Development and Option Agreement”).

WHEREAS, the Parties desire to amend the Development and Option Agreement
effective as of the Third Amendment Date.

NOW, THEREFORE, in consideration of the foregoing and the promises and mutual
agreements contained in this Third Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the Parties agree as follows:

1. Deletion of Section 5 and Section 6 of the Second Amendment

(a)

Section 5 of the Second Amendment is hereby deleted in its entirety and shall
have no further force and effect. Section 3.2(a) of the Original Agreement shall
be restored as to its substance from and after the Third Amendment Date, and,
for clarification purposes, is hereby amended and restated as follows:

“(a)Generally.  Arcturus will perform the Work under the Work Plan, and as part
of the Program CureVac will fund up to three (3) scientists per year at Arcturus
to perform the Work as defined and in accordance with the Work Plan for a period
of up to twenty-four (24) months beginning at the Third Amendment Date at the
FTE Costs. The Parties may agree to extend the performance of Work by Arcturus
for an additional year.”

 

--------------------------------------------------------------------------------

 

(b)

Section 6 of the Second Amendment is hereby deleted in its entirety and shall
have no further force and effect. Section 4.2(d)(ii) (Maximum Number Reserved
Targets) and Section 5.1(a) (Maximum Options) of the Original Agreement are
hereby restored with the effect that the maximum number of Reserved Targets and
the total number of Options to enter into a maximum number of licenses under the
Arcturus LMD Technology are reduced from [***].

2.Amendment of Article 9 of the Development and Option Agreement

(a)

Section 9.1(a) and Section 9.1 (b) of the Development and Option Agreement are
hereby amended and restated in their entirety as follows:

“(a)This Agreement will commence as of the Effective Date and, unless sooner
terminated or extended in accordance with the terms hereof or by mutual written
consent, will continue for a period of four (4) years from the Third Amendment
Date, (the "Initial Term", as may be extended pursuant to Section 9.1(b), the
“Term”).  

(b)At any time during the Initial Term, CureVac shall have the option to extend
the Initial Term for eighteen (18) months, by providing written notice to
Arcturus, subject to payment by CureVac to Arcturus of a non-refundable
extension fee of [***], payable within fifteen (15) Business Days after notice
of the exercise of such option.  If the [***] payment is not made within such
fifteen (15) Business Day period the Term will be the Initial Term without
extension.”

(b)

Section 9.1(c) of the Development and Option Agreement is hereby amended and
restated in its entirety as “Intentionally Omitted”.

(c)

Section 9.2, first paragraph of the Development and Option Agreement is hereby
amended and restated in its entirety as follows:

“(9.2)Termination by CureVac.

(a)Breach, Change of Control.  CureVac will have the right to terminate this
Agreement in full or on a Program-by-Program basis upon delivery of written
notice to Arcturus in the event of

(i) any material breach by Arcturus

(A) of any terms and conditions of this Agreement, provided that such breach has
not been cured within sixty (60) days after written notice thereof is given by
CureVac to Arcturus specifying in reasonable detail the nature of the alleged
breach; or

2

 

--------------------------------------------------------------------------------

 

(B) in particular the failure of the Trusted Arcturus Employee to send the
Target Response Notice within the period provided for in Section 4.2(c)(i),
provided that such failure has not been cured neither within a first cure period
of five (5) Business Days after written notice thereof is given by CureVac to
Arcturus nor within a second cure period of five (5) Business Days after written
notice of the lapse of the first cure period is given by CureVac to Arcturus, or

(ii) a Change of Control of Arcturus.”

3.AMENDMENT OF ARTICLE 4 OF THE OPTION AND DEVELOPMENT AGREEMENT

Article 4 of the Development and Option Agreement is hereby amended and restated
in its entirety as follows:

“ARTICLE 4
Reserved Targets

4.1Generally.  CureVac will select the Targets that will be the subject of the
Works to be performed as part of a Program from the Reserved Target List.
CureVac shall have the right, but not the obligation, to reserve Targets (or
replace a Reserved Target with a new Target) in accordance with this Article 4.

4.2Restricted Target List.

(a)Pre-existing Restrictions.  Arcturus shall ensure that the Trusted Arcturus
Employee has access to an updated list of Targets that are subject to
Pre-Existing Restrictions at any time (the "Restricted Target List").  The
Restricted Target List will identify for each Target listed in the Restricted
Target List whether the Target is subject to Third Party rights or is under
development at Arcturus.  If the Target is subject to Third Party rights, the
Restricted Target List will identify whether the Pre-Existing Restrictions are
exclusive, non-exclusive or co-exclusive. If the Target is under development at
Arcturus, Arcturus will provide the Trusted Arcturus Employee with Proof of
Concept Data. Arcturus represents, warrants and covenants to CureVac that (i)
the Restricted Target List is and will at all times be accurate in accordance
with this Section 4.2(a); and (ii) Arcturus will not add any Reserved Targets to
the Restricted Target List and will not engage in any research, development or
other activities with respect to a Reserved Target or grant to any Third Party
any licenses or options under the Arcturus LMD Technology with respect to the
then current Reserved Target List that would preclude Arcturus from entering
into a License Agreement with respect to such Reserved Target as set forth
herein.

3

 

--------------------------------------------------------------------------------

 

(b)Target Notices.

From time to time during the Term, if CureVac desires to include a Target as a
Reserved Target hereunder, CureVac will notify the Trusted Arcturus Employee in
writing of the Targets for potential inclusion on the Reserved Target List,
which notice will provide (i) the information on the Target Reservation Request
Form attached hereto as Exhibit 4.2; and (ii) the identity of each Reserved
Target (if any) that CureVac desires to remove as a Reserved Target (each such
notice, a "Target Notice").  For clarity, the Target Notices shall not include
more Targets than the Maximum Targets then available (taking into consideration
any removed Targets previously reserved) and shall be deemed to be a request for
an exclusive license at the outset unless there is a Pre-Existing
Restriction.  For clarity, CureVac’s rights to enter into a Non-Exclusive
License Agreement shall apply only if the Pre-Existing Restriction permits a
non-exclusive license right to such proposed Reserved Target.

In addition to the formal Target reservation mechanism described in Section
4.2(b)(i), the Trusted Arcturus Employee will in good faith respond to any
interim requests (not to exceed three (3) requests per month) on whether certain
Targets can be reserved as Reserved Targets, in order to assist CureVac in
planning of development projects.  For clarity, the interim requests shall not
include more than the Maximum Target then available (taking into consideration
any removed Targets previously reserved).

(c)Target Response Notices.

(i)The Trusted Arcturus Employee, on behalf of Arcturus, will review each Target
Notice provided by CureVac hereunder to determine whether or not any such
proposed Target is on the Restricted Target List and if listed, the applicable
Pre-Existing Restriction as of the date of such Target Notice.  Within ten (10)
Business Days of the Trusted Arcturus Employee’s receipt of a Target Notice, the
Trusted Arcturus Employee will provide CureVac with written notice that includes
the information set forth in subsection (c)(ii) and (iii) (each such notice, a
"Target Response Notice").

If, as of the date of CureVac’s Target Notice for a Target, such Target is on
the Restricted Target List and is listed as being subject to Pre-Existing
Restrictions, then such Target shall not be available to become a Reserved
Target. The Target Response Notice issued for such Target will certify to
CureVac that such Target is on the Restricted Target List and is listed as being
subject to Pre-Existing Restrictions. The Target Response Notice issued for such
Target shall identify whether the Target is subject to Third Party rights or is
under development at Arcturus. If the Target is subject to Third Party rights,
the Target Response Notice shall identify whether the Pre-Existing Restrictions
are exclusive, non-exclusive or co-exclusive. If the Target is under development
at Arcturus, upon CureVac’s request, Arcturus shall provide to CureVac Proof of
Concept Data within five (5) Business Days following such request in order to
enable CureVac to confirm that the Proof of Concept Data is sufficient for
Arcturus to reject the qualification of the Target as Reserved Target.

4

 

--------------------------------------------------------------------------------

 

If, as of the date of CureVac’s Target Notice for a Target, such Target is not
listed on the Restricted Target List, then such Target will become a Reserved
Target and will be added to the Reserved Target List subject to the Concurrent
Reserved List Limits set forth in subsection (d) below. To the extent that the
Pre-Existing Restriction is non-exclusive, then such Target may be added by
CureVac to the Reserved Target List, but CureVac shall only have the right to
enter into a Non-Exclusive License Agreement.

(iv)In case of a dispute between the Parties as to whether a Target is eligible
to become a Reserved Target, the Parties will involve an independent Third Party
qualified scientist mutually agreed upon by both Parties (the “Auditor”) within
ten (10) Business Days as of the date of the Target Response Notice. Promptly
upon the Auditor’s designation, Arcturus shall submit to the Auditor all
documents and materials which are necessary for the Auditor to identify the
Pre-Existing Restrictions. The Auditor shall determine whether the Target is
eligible to become a Reserved Target in accordance with the applicable
provisions of this Agreement. The Auditor’s determination shall be binding upon
the Parties.  The Auditor shall be required to enter into a reasonably
acceptable confidentiality agreement and will not share any information provided
by Arcturus to CureVac or any Third Party.

(d)Concurrent Reserved List Limits and Removal of Targets.  The following
concurrent reserved list limits will apply to all Reserved Targets ("Concurrent
Reserved List Limits").

(i)Reserved Targets and Removal thereof.  CureVac may select Reserved Targets up
to the totals allowed for in subparagraph (ii) below, in accordance with the
process specified in Sections 4.2(b) and (c). CureVac shall have the right to
remove a Target or replace a Target on the Reserved Target List with another
Target, in accordance with the process specified in Section 4.2(b), provided (A)
the total number of Targets on the Reserved Target List does not exceed the
Maximum Targets at any one time; and (B) a newly nominated Target is not on the
Restricted Target List. Any abandoned Target(s) revert(s) back to Arcturus.

(ii)Maximum Number Reserved Targets.  CureVac will have the right to select up
to [***] at any one time to be placed on the Reserved Target List as Reserved
Targets; provided that the [***] total shall be reduced by each delivery of an
Acceptance Notice (the “Maximum Targets”) (e.g., if [***] License Agreements
have been executed, then the total number of Reserved Targets shall be reduced
to [***]), with such reduction in the total Targets applying from and after the
date of exercise of an Acceptance Notice.

5

 

--------------------------------------------------------------------------------

 

4.3Expiration of Pre-Existing Restrictions.  If any Pre-Existing Restrictions
identified in a Target Response Notice that precluded Arcturus from granting
CureVac a license (whether or not CureVac has elected to designate such Target
on the Reserved Target List on a non-exclusive basis subject to the Pre-Existing
Restriction) under the Arcturus LMD Technology later expire or otherwise are
modified or terminated such that Arcturus is no longer precluded under the terms
of the applicable Third Party agreement from granting a license to CureVac with
respect to such Target, the Trusted Arcturus Employee will notify CureVac of
such event and CureVac will have an exclusive option, for a period of thirty
(30) days following delivery of notice to CureVac, to add (or extend its rights)
such Target to the Reserved Target List as a Reserved Target in accordance with
Section 4.2(c), subject to the Concurrent Reserved List Limits. For clarity,
CureVac will at all times thereafter have the right to provide a Target Notice
for such Target to the Trusted Arcturus Employee pursuant to Section 4.2(b) but
such Target Notice will be subject to any intervening Pre-Existing Restrictions.

4.4Trusted Arcturus Employee. Arcturus shall ensure that the Trusted Arcturus
Employee abides by the terms set forth herein. On the Third Amendment Date, (i)
Arcturus shall communicate the name, title and contact details of the Trusted
Arcturus Employee to CureVac and (ii) Arcturus and CureVac will terminate – if -
any existing Escrow Agreement and jointly instruct and permit the Escrow Agent
to send the current Reserved Target List to the Trusted Arcturus Employee.
Arcturus shall ensure that only the Trusted Arcturus Employee knows the identity
of Reserved Targets and that the Trusted Arcturus Employee is bound by
obligations of confidentiality obliging the Trusted Arcturus Employee to keep
the Reserved Target List and the identity of Reserved Targets confidential.  All
costs and expenses incurred through the Trusted Arcturus Employee after the
Third Amendment Date will be borne by Arcturus.  If Arcturus appoints a new
Arcturus employee to serve as the Trusted Arcturus Employee after the Third
Amendment Date, Arcturus shall promptly notify CureVac of such appointment.

4.Further Amendments

(a)

Section 1.69 of the Development and Option Agreement (Definition of Pre-Existing
Restrictions) is hereby amended and restated in its entirety as follows:

(b)

“1.69"Pre-Existing Restrictions" means, with respect to a Target on the
Restricted Target List pursuant to Section 4.2(a), that (i) Arcturus or its
Affiliates have granted to a Third Party with respect to such Target a
non-exclusive, co-exclusive or an exclusive license or option pursuant to a bona
fide written agreement that is in effect at the date of the Target Notice by
CureVac pursuant to Section 4.2, restricting Arcturus from granting the
applicable license to CureVac under the LMD Technology with respect to such
Target, or (ii) such Target is under development at Arcturus and Arcturus has
completed, at minimum, preclinical in vivo Proof of Concept Data with respect to
such Target.

6

 

--------------------------------------------------------------------------------

 

(c)

Section 1.77 of the Development and Option Agreement (Definition of Reserved
Target) is hereby amended and restated in its entirety as follows:

“1.77“Reserved Target" means a Target (i) which is included in the Reserved
Target List on the Third Amendment Date or (ii) with respect to which CureVac
shall have delivered to the Trusted Arcturus Employee a Target Notice and in
response thereto the Trusted Arcturus Employee shall have delivered to CureVac a
Target Response Notice under Section 4.2(c)(i) for such Target to become a
Reserved Target. A Reserved Target that is abandoned or replaced pursuant to
Section 4.2 will no longer be deemed a Reserved Target.”

(d)

The following Sections are inserted immediately following Section 1.97 of the
Development and Option Agreement:

“1.98“Trusted Arcturus Employee” means an employee (not on the C-Level or
business development) of Arcturus designated by Arcturus, being the only
individual in the Arcturus’ organization who knows the CureVac Reservation List,
steering the Target Response Notice.

1.99“Proof of Concept Data” means any of the following: (i) data for two mRNAs
encoding a Target with positive results (i.e. a biological and/or
pharmacological effect) in at least one in vivo study (i.e. in animals); or (ii)
data for two mRNAs encoding a Target demonstrating in vivo expression of the
encoded Target.

1.100“Auditor” has the meaning set forth in Section 4.2(c)(iv).

5.Disclosure

The Parties will mutually agree upon a Form 8-K to be filed by Arcturus with the
Securities and Exchange Commission to disclose this Third Amendment (the “Form
8-K”). Except for the Form 8-K, unless required by applicable law, neither Party
will disclose any information relating to the circumstances which have led to
the amendment of the Development and Option Agreement or the amendment of the
Development and Option Agreement (including the terms of this Third Amendment).

7. Non-Disparagement

Neither Party or any of its Affiliates shall make any statements, verbal or
written, or cause or encourage others to make any statements, verbal or written,
that defame, disparage, or in any way criticize the personal or business
reputation, practices, or conduct of, the other Party or its shareholders,
directors, officers, employees, or agents, including but not limited to
statements made regarding the past relationship and past interactions between
the Parties.  This prohibition extends to statements, verbal or written, made to
anyone, including but not limited to, the news media, investors, potential
investors, any board of directors or advisory board of directors, industry
analysts, competitors, strategic partners, vendors, employees (past and
present), and clients.  Any breach of this paragraph shall be a material breach
of the Development and Option Agreement.  For the avoidance of any doubt, this
Section 7 shall not prohibit the disclosure of any factual statements required
by applicable Law.

7

 

--------------------------------------------------------------------------------

 

8. Representations and Warranties

Each Party represents and warrants to the other as of the Third Amendment Date
that (a) it is a corporation duly organized, validly existing, and in good
standing under the Laws of the jurisdiction in which it is incorporated, (b) it
has the legal right and power to enter into this Third Amendment, to extend the
rights and licenses granted or to be granted to the other in the Development and
Option Agreement, and to fully perform its obligations hereunder, (c) it has
taken all necessary corporate action on its part required to authorize the
execution and delivery of this Third Amendment and the performance of its
obligations under the Development and Option Agreement (d) this Third Amendment
has been duly executed and delivered on behalf of such Party, and constitutes a
legal, valid, and binding obligation of such Party that is enforceable against
it in accordance with its terms, and (e) the execution, delivery and performance
by a Party of this Third Amendment and the consummation of the transactions
contemplated hereby will not result in any violation of, conflict with, result
in a breach of or constitute a default under any understanding, contract or
agreement to which such Party is a party or by which it is bound.

9. Ratification of Development and Option Agreement

Except as expressly provided in this Third Amendment, all of the terms,
covenants, and other provisions of the Development and Option Agreement are
hereby ratified and confirmed and shall continue to be in full force and effect
in accordance with their respective terms.  From and after the date hereof, all
references to the Development and Option Agreement shall refer to the
Development and Option Agreement as amended by this Third
Amendment.  Capitalized terms used but not defined in this Amendment shall have
the meanings assigned to them in the Development and Option Agreement.

10. Governing Law

This Third Amendment shall be governed by and construed in accordance with the
Laws of the State of New York, USA, without respect to its conflict of Laws
rules.  In the event of a dispute arising out of or relating to this Third
Amendment, the provisions of Section 10.1 of the Development and Option
Agreement shall govern the resolution of such dispute.

11. Counterparts

This Third Amendment may be executed and in one or more counterparts, each of
which will be deemed an original, and all of which together will be deemed to be
one and the same instrument. Facsimile or PDF execution and delivery of this
Third Amendment by either Party will constitute a legal, valid and binding
execution and delivery of this Third Amendment by such Party.

[signature page follows]

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Third
Agreement to be executed by their duly authorized representatives as of the
Effective Date.

 

Arcturus Therapeutics, Inc.

 

CureVac AG

 

 

 

 

 

 

 

By:

 

/s/ Joseph Payne

 

By:

 

/s/ Daniel Menichella

 

 

 

 

 

 

 

Name:

 

Joseph Payne

 

Name:

 

Daniel Menichella

Title:

 

Chief Executive Officer

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Dr. Franz-Werner Haas

 

 

 

 

Name:

 

Dr. Franz-Werner Haas

 

 

 

 

Title:

 

Chief Operating Officer

 

 